DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 depend on a canceled claim. For the purpose of further examination, it is taken that claim 9 depends on claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation a tenacity of at least about 1.0 cN/dtex, and the claim also recites at least about 1.2 cN/dtex or even at least about 1.4 cN/dtex, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there 

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
A) Applicant’s argument that the prior art does not teach using the thermoplastic polymers or feed material for tie-layers between dissimilar material in the context of an additive manufacturing process is not persuasive. The claims are directed toward a feed material system.  Using the feed material for a different intended use than in the prior art does not change that the feed material itself is disclosed in the prior art.  The claims use language such as “preform elements”, “capable of transforming” states, “adapted to be dispensed by an additive manufacturing apparatus”, which shows that the feed material that is claimed, is claimed prior to its use in the additive manufacturing process.  The feed material claimed is capable of being used in the additive manufacturing process, but if it already existed as a “tie-layer” it would no longer be “adapted to be dispensed by an additive manufacturing apparatus”.  Therefore, the claims are directed to the thermoplastic polymers/feed material in a state prior to additive manufacturing, and the process of using it for additive manufacturing in a tie-layer is intended use and carries little patentable weight. 

C) Applicant’s argument that Johnson only teaches extrusion with the claimed feed material, but that additive manufacturing is distinct from the process of extrusion is not persuasive. The feed material is what is claimed. The fact that the prior art recognizes that it is capable of being extruded is merely evidence that the feed material of Johnson is also capable of the intended use of being used in additive manufacturing. In additive manufacturing, the feed material passes through an extruder before being built up into discrete layers. The fact that the material can pass through an extruder means the material is also capable of passing through an additive manufacturing apparatus. The feed material is what is claimed, additive manufacturing is the intended use and carries little patentable weight.
D) The examiner agrees with the applicant that the presence of pendent hydroxyl moieties in the claims are optional.

F) Applicant’s argument that “fibrillated form” implies elongated bodies, while accurate, is not persuasive. Johnson teaches pelletized form and ground into granules.  Since Johnson does not teach that pelletizing or grinding would result only in perfect spheres, nor would a person having ordinary skill in the art expect it to be the case, the pellets or ground form must be at least a little elongated. 
G) The 102 rejection over Johnson is changed in this action to a 103 rejection merely for the change in intended use of the feed material.  While Johnson does not teach the material as a tie-layer between layers of dissimilar materials, and therefore each element of the claim is not recited, the feed material claimed is disclosed by Johnson. 
H) Applicant’s argument that Heinemeyer et al. does not teach the tie-layer is not persuasive in that this feature is intended use, as discussed above. Applicant’s argument that Heinemeyer et al. does not teach the feed material system is also not persuasive in that the thermoplastic resin composition is the feed material system.  The 
I) Applicant’s argument that a person having ordinary skill in the art would not look to Heinemeyer et al. since the reference is concerned with different problems than the applicants is not persuasive. Both the reference and the instant application are concerned with thermoplastic resins comprising the reaction of an epoxy resin and a hydroxyl containing compound. The Court in KSR stated that it is an error to look only to the particular problem the patentee was trying to solve.  The problem motivating the patentee may be only one of many addressed by the patent’s subject matter and a person having ordinary skill in the art would not be led only to those elements of the prior art designed to solve the same problem (MPEP 2141 II A2).
J) Applicant states that “the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient to establish a prima facie case of 
K) Applicant’s argument that Heinemeyer et al. does not use bisphenol S in conjunction with bisphenol A in an example is not persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment (MPEP 2123 II).
L)  Applicant’s argument that there is no motivation statement regarding diglycidyl ether of bisphenol A and S is not persuasive. The Office Action states, “While Heinemeyer et al. teaches other embodiments, at the time of invention a person having ordinary skill in the art would have found it obvious to try this combination of reactants and would have been motivated to do so since the reactants are part of the limited, identified, predictable solutions that Heinemeyer et al. presents.”
M) Applicant’s argument that KR 101391293 does not teach all limitations as amended is not persuasive. See part H above, with analysis for Heinemeyer et al. KR 101391293 similarly teaches the thermoplastic resin, while the additive manufacturing limitations are directed toward the intended use of the feed material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Pat.  3,317,471).
Regarding claim 1: Johnson et al. teaches a thermoplastic resinous reaction product (title), which reads on the “feed material system”.  The limitations “for preparing an article by additive manufacturing” and “wherein the reformable resin polymeric material is a tie-layer between layers of dissimilar materials in an article made by additive manufacturing” are directed to the intended use of the resin and carries little patentable weight. The resin can be reformed (col. 1 lines 35-40). The resin has a polymer backbone with a plurality of ether linkages (formula of col. 1 line 45).  The compound is called a thermoplastic (title), which is defined as being capable of transforming from a generally non-tacky first state to a second state in which the material is softened, upon application of heat, relative to the first state and is at least partially tacky in the second state to permit it to adhesively bond to a surface upon which it is deposited for forming a layer on the surface, to a third state in which the material is harder than when in the second state but remains able to further soften upon application of heat.  Johnson et al. teaches that the material is not crosslinked (col. 1 
Regarding claims 2 and 3: Johnson et al. teaches the resin is the reaction product of a functional amine (col. 1 lines 65-72) and a polyfunctional epoxy resin/diglycidyl ether (col. 1 lines 40-66).
Regarding claim 5: Johnson et al. teaches the reaction product of a monofunctional amine/ethanolamine/monoethanolamine (col. 1 line 70) with a difunctional epoxy/diglycidyl ether of p,p’-methylene bisphenol/diglycidyl ether of bisphenol A (col. 1 lines 50-55).
Regarding claims 8 and 9: While Johnson et al. does not directly teach the glass transition temperature, since the reaction product of Johnson et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claim 10: Johnson et al. teaches a pelletized form/ground to granules (col. 2 lines 15-20).
Regarding claim 11: Johnson et al. teaches a pelletized form/ground to granules (col. 2 lines 15-20). The limitation “and carried on a rotatable reel capable of substantially continuously supplying the feed material during deposition of successive layers in a layer-by-layer build-up of an article in an additive manufacturing operation” is directed toward the intended use of the product and not the product itself.  The eventual way a product is used does not change the product itself.
Regarding claim 14: Johnson et al. teaches the product is ground into granules (example 1), which would be contained in a package.  The disclosure of Johnson et al. itself is instructions for use, i.e. “it readily lent itself to the preparation of fibers and films” and “the present invention relates to thermoplastic resinous compositions of matter…which are capable of being molded, extruded or drawn into useful shapes…”
Regarding claim 15: While Johnson et al. may not explicitly teach the properties claimed, since the reaction product of Johnson et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).

Claims 1, 6, 7, 12, 13, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeyer et al. (U.S. Pat.  4,612,156).
Regarding claims 1, 6 and 7: Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30).  The epoxy resin can be a diglycidyl ether of 
Regarding claims 12 and 13: Heinemeyer et al. teaches a fibrillated form/extruded (examples). The limitation “and carried on a rotatable reel capable of substantially continuously supplying the feed material during deposition of successive layers in a layer-by-layer build-up of an article in an additive manufacturing operation” is directed toward the intended use of the product and not the product itself.  The eventual way a product is used does not change the product itself. Also, the limitation directed toward the adjoin elements of the feed material being separable are latent properties of the product. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 32: Heinemeyer et al. teaches the reactants in a ratio of molar amounts of 0.3:1-1.1:1 (col. 2 lines 35-37), which overlaps the claimed range.

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations).
Regarding claims 21 and 22: KR 101391293 teaches a method of making a 3D article (title) comprising depositing a thermoplastic onto a substrate layer by layer to form a 3D solid article (para. 8).  The thermoplastic used can have a segment made of polyalkylene glycol (para. 23), which includes a plurality of repeat units having ether linkages. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the polyalkylene glycol reactant in the thermoplastic material of KR 101391293 and would have been motivated to do so since KR 101391293 teaches it is an acceptable soft segment for the thermoplastic polyester elastomer.
KR 101391293 does not teach the reaction product of at least one diepoxide and at least one bisphenol. However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2).  Heinemeyer et al. and KR 101391293 are analogous art since they are both concerned with the same field of endeavor, namely thermoplastic resins in extruding processes.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the reaction product of Heinemeyer et al. in the process of KR 101391293 and would have been motivated to do so since Heinemeyer et al. teaches this permits the resins to have a higher molecular weight.
Regarding claim 23: KR 101391293 teaches heating to 190 °C (para. 37) through a die head, where the glass transition point is less than 70 °C (para. 21).
Regarding claim 25: While KR 101391293 may not explicitly teach the properties claimed, since the reaction product of KR 101391293 and Heinemeyer et al. is made of . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) as applied to claim 21 set forth above and in view of Comb et al. (US 2013/0186549).
Regarding claim 24: KR 101391293 teaches a second layer printed through the die head onto first layer (para. 8).  KR 101391293 does not teach the temperature of the heated portion when it contacts the previously deposited layer.  However, Comb et al. teaches that the temperature of the layer as it is pressed into the previously printed layer is between the glass transition temperature and the fusion temperature (para. 49).  KR 101391293 and Comb et al. area analogous art since they are both concerned with the same field of endeavor, namely additive manufacturing.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the temperature higher than the glass transition temperature as in Comb et al. in the process of KR 101391293 and would have been motivated to do so in order to adequately fuse the layers together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767